Citation Nr: 0411813	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  02-06 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUE

Entitlement to service connection for nicotine dependence.



WITNESSES AT HEARING ON APPEAL

Veteran and A.R.


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from March 1971 to April 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a RO decision that denied the veteran's claim 
of service connection for nicotine dependence. 

In various statements, the veteran has indicated that he 
seeks VA benefits for cardiovascular problems and residuals 
of a stroke.  These raised claims are referred to the RO for 
appropriate action.
 

REMAND

Since the issuance of the last Supplemental Statement of the 
Case (SSOC) in December 2002, a great deal of evidence was 
received at the RO.  This evidence is relevant and must be 
reviewed by the Agency of Original Jurisdiction prior to 
appellate review.  

In addition, the veteran has made numerous arguments that the 
claims file is incomplete.  As such, on remand appropriate 
efforts should be made to ensure that all outstanding 
relevant records are obtained.

The case is REMANDED to the Appeals Management Center (AMC) 
for the following reasons:

1.  The veteran should provide the names 
and addresses of healthcare providers 
(both VA and non-VA) he has seen for 
nicotine dependence, including Dr. G.E.  
He should provide an appropriate release 
so that related records may be obtained. 

2.  The AOJ should return the file to the 
July 2001  VA examiner, Dr. P.J.Z. (or 
another examiner) for clarification of 
his opinion.  The examiner should 
specifically address whether it is at 
least as likely as not that the veteran 
became addicted to nicotine during his 
period of active service.  

3.  The claims file should be reviewed in 
its entirety.  If the claim is denied, 
the case should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


